UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 21, 2012 DIRECT INSITE CORP. (Exact Name of Registrant as Specified in Charter) Delaware 0-20660 11-2895590 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13450 West Sunrise Boulevard, Suite 510, Sunrise, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(631) 873-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the 2012 annual meeting of stockholders of Direct Insite Corp. (the “Company”) held on May 21, 2012, the stockholders approved the proposals listed below. The proposals are described in detail in the Proxy Statement filed with the SEC on April 11, 2012. The results of the matters voted upon at the meeting were: The four nominated directors were elected, having received the following votes: Name Votes For Votes Withheld James A. Cannavino Philip Summe Matthew E. Oakes Paul Lisiak There were 2,959,526 broker non-votes as to this proposal.James Cannavino and Philip Summe were elected as Class I directors, whose terms expire in 2015. Matthew E. Oakes was elected as a Class II director, whose term expires in 2013.Paul Lisiak was elected as a Class III director, whose term expires in 2014. (2)The proposal to ratify the appointment of Marcum, LLP as the Company’s independent registered public accountants for the year ending December 31, 2012, was approved as follows: Votes For Votes Against Votes Abstain Item 8.01 Other Events. On May 21, 2012, at a meeting of the Board of Directors following the Company’s annual meeting of stockholders, the Board appointed Philip Summe as Chairman effective May 21, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Direct Insite Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECT INSITE CORP. /s/ Matthew E. Oakes Matthew E. Oakes Chief Executive Officer Dated: May 24, 2012
